Citation Nr: 0907124	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-14 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The evidence of record does not show a current diagnosis of a 
bilateral shoulder disorder.


CONCLUSION OF LAW

A bilateral should disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's March 2004 letter advised the appellant of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  
Dingess/Hartman, 19 Vet. App. 468.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
appellant's service medical records and her identified VA 
medical and private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO did not provide the appellant with 
an examination.  Such development is only necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  Herein, the appellant's service treatment 
records were negative for complaints of or treatment for a 
bilateral should disorder and post-service evidence of record 
did not include a currently diagnosed bilateral shoulder 
disorder, thus, no examination was warranted.  Id.

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the appellant served on active duty from August 
1968 to August 1969.  In the present case, the appellant is 
claiming entitlement to service connection for a bilateral 
shoulder disorder that resulted from a fall off of a radio 
antenna.  In an April 2004 statement submitted by the 
appellant, he asserted that, at the time of the injury, he 
was taken to a local dispensary for treatment.  After 
receiving treatment at the dispensary, the appellant claimed 
he was taken to the 93rd Evacuation Hospital in Long Binh, 
Vietnam, for further treatment.

A review of the appellant's service treatment records 
revealed no complaints of or treatment for a bilateral 
shoulder disorder.  Moreover, in a December 1969 response to 
a request for information from the RO, the National Personnel 
Records Center noted that a search of the clinical records 
for the 93rd Evacuation Hospital did not produce any records 
for the appellant.

Post-service medical evidence of record consisted of two sets 
of treatment reports, one set dated from June 6, 1973 to 
December 27, 1993, and the other set dated from January 20, 
1992 to October 16, 1998.  None of these records, however, 
included a current diagnosis of a bilateral shoulder 
disorder.

In April 2003, prior to submitting the present claim, the 
appellant underwent a VA examination wherein he was evaluated 
for a bilateral knee condition and separate neck and back 
conditions.  As reported by the appellant, the conditions 
being evaluated at the examination resulted from an inservice 
fall from a 30-foot high radio antenna.  The appellant 
further reported that, when he fell, he landed on his neck, 
shoulder, and the base of his skull.  Ultimately, the 
examiner diagnosed the appellant's conditions as chronic neck 
and back pain with decreased range of motion and mild 
symptoms of degenerative joint disease in the right knee; no 
diagnosis was provided with respect to a bilateral shoulder 
disorder.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent credible 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for a bilateral shoulder disorder has not been 
presented and the appeal is denied.

To the extent that the appellant believes that he has 
bilateral shoulder disorder, the Board notes that as a 
layman, his statements are not competent medical evidence on 
the diagnosis of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

As the preponderance of the evidence is against the claim for 
service connection for a bilateral shoulder disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

ORDER

Service connection for a bilateral shoulder disorder is 
denied



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


